Upon consideration of the stipulation of counsel for the respective parties, it is
Ordered that the Appeal in this cause commenced by Notice of Interlocutory Appeal filed in the Circuit Court for Plills-borough County, Florida, on January 12, 1963, be and the same is hereby dismissed. It is further
Ordered that the Constitutional Stay Writ issued in this cause on January 14, 1963, be and the same is hereby vacated and the bond posted by the Appellants pursuant to the provisions of such Writ be cancelled.